BINGHAM, Circuit Judge.
This proceeding is ancillary to th,e action at law in No. 2873 (C. C. A.) 74 F.(2d) *411409. It was brought by the United Porto Rican Sugar Company against Femando del Toro Saldana in which it asked for and was given an injunction restraining the defendant from destroying or interfering with its derivation canal pending a final disposition of that action. As the disposition of this proceeding depends upon a determination of the merits of the cause in No. 2873 (see our opinion in that ease), and the facts and rulings of law found and made in that ease are not made a part of this one, it cannot now be disposed of and may stand postponed to the January session 1935, when such disposition of it may be made as circumstances require.
At the time the appeal was taken and allowed in the District Court, the court ordered the injunction herein granted should be continued pending the appeal upon the sugar company filing a bond in the sum of $1,000 conditioned to pay all damages suffered by the defendant by reason of the continuance of the canal, which probably has been given, and, inasmuch as the plaintiff in No. 2873 has been enjoined from interfering with the defendant’s possession of the land in dispute where the canal is and the defendant is restrained from interrupting the operation of the canal, the. rights of the parties will not suffer.